DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to the Specification, the cancelation of claims 1-12, the amendments made to claims 13-16, and the addition of claim 17, as filed on January 3, 2022, are acknowledged. 
Amendments made to the specification are responsive.  The previous objection to the specification, as set forth in the Office action mailed on October 4, 2011, has been withdrawn.
Applicant's arguments, see Remarks/Arguments, filed on January 3, 2022, with respect to amended claim 13 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-17 are rejected under 35 U.S.C. 103 as being obvious over Onishi et al. (US20180215952).
Regarding claim 13, Onishi discloses chemical mechanical polishing (CMP) composition (abstract), comprising, based on total CMP composition weight: (A) colloidal silica particles in a total amount of from 0.01 to 20 wt.-% (paragraphs 0051 and 0059); (B) an organic compound (B) of cysteic acid in a total amount of from 0.1 to 10 wt.-% (paragraphs 0075 and 0078); (C) hydrogen peroxide in a total amount of from 0.1 to 10 wt.-% (paragraphs 0026-0027); (D) an aqueous medium (paragraph 0060); (E) a corrosion inhibitor (E) of imidazole in a total amount from 0.001 to 10 mol/L (paragraphs 
It is noted that claim 13 is drawn to a composition claim and the recitation of "suitable for chemical mechanical polishing of a substrate comprising (i) cobalt and (ii) TiN and/or TaN" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". 
The concentration ranges and the pH range disclosed by Onishi overlap with the corresponding ranges as recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 14, it is drawn to a composition claim and the recitation of "configured for a process for manufacturing a semiconductor device comprising the chemical mechanical polishing of a substrate (S) used in the semiconductor industry, wherein the substrate (S) comprises (i) cobalt; and (ii) TiN and or TaN" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and 
	Regarding claim 15, it is drawn to a composition claim and the recitation of " suitable to achieve a static etch rate (SER) of cobalt is below 70 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
	Regarding claim 16, it is drawn to a composition claim and the recitation of " suitable for a cobalt material removal rate (MRR) to be adjusted to a range of from 1000 to 4000 Å/min and the TiN material removal rate (MRR) be higher than 300 Å/min" is considered as intended use of the claimed composition/function of the claimed composition and composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)".  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 


Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/JIONG-PING LU/
Primary Examiner, Art Unit 1713